Citation Nr: 0303660	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-47 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left arm and hand 
disability.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, Muscle Group XIII and XIV, 
with fracture of the head of the fibula, currently rated 20 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the L1 and L4 vertebra with osteoarthritis, 
currently rated 20 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a scalp injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1943 to July 1945.

This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied increased evaluations 
for the veteran's service-connected residuals of a gunshot 
wound of the left thigh, Muscle Group XIII and XIV, with 
fracture of the head of the fibula; residuals of a fracture 
of the L1 and L4 vertebra with osteoarthritis; and residuals 
of a scalp injury.  This appeal also arises from a July 1996 
rating decision in which the RO denied entitlement to service 
connection for a left arm and hand disability.  The veteran 
appealed these determinations.

In December 1997, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical evidence.  
The case has now returned for appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the need for VA examinations 
in the Board's remand of December 1997 and via telephone 
conversation of September 1999.

2.  The veteran failed to report for his scheduled VA 
examinations.


CONCLUSIONS OF LAW

1. Entitlement to service connection for a left arm and hand 
disability is not warranted.  38 C.F.R. § 3.655 (2002).

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, Muscle Group XIII and XIV, 
with fracture of the head of the fibula, is not warranted.  
38 C.F.R. § 3.655 (2002).

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the L1 and L4 vertebra with osteoarthritis is not 
warranted.  38 C.F.R. § 3.655 (2002).

4.  Entitlement to a compensable evaluation for residuals of 
a scalp injury is not warranted.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its remand of December 1997, the Board notified the 
veteran and his representative of the need for multiple VA 
compensation examinations in order to provide medical 
evidence needed for an equitable determination on his current 
claims.  VA directly contacted him via telephone in September 
1999 of the dates and times of his scheduled VA examinations.  
He informed VA that these dates and times were "good" for 
him and indicated that he would attend the examinations.  The 
veteran failed to report for these examinations.  The Board 
directly contacted the veteran (at his last reported address) 
and his representative by letters sent in November 2002.  He 
was informed of the provisions of 38 C.F.R. § 3.655 (2002) 
and its potential adverse effect on his current claims.  No 
response was received from the veteran.

According to 38 C.F.R. § 3.655(a), (b) (2002), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

The veteran has failed to provide any reasons, let alone 
those that could be found of good cause, for his failure to 
report for VA examination.  Under the circumstances, his 
claims on appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a left arm and hand 
disability is denied.

Entitlement to an increased rating for residuals of a gunshot 
wound of the left thigh, Muscle Group XIII and XIV, with 
fracture of the head of the fibula, is denied.

Entitlement to an increased evaluation for residuals of a 
fracture of the L1 and L4 vertebra with osteoarthritis is 
denied.

Entitlement to a compensable evaluation for residuals of a 
scalp injury is denied.



_____________________________________
	H. N. SCHWARTZ
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

